Citation Nr: 0737153	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-41 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1946 to July 
1946 during World War II and from September 1950 to December 
1951 during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The veteran timely perfected an 
appeal of this decision to the Board.  

In a December 2005 VA Form 9, the veteran indicated a desire 
for a Board hearing at the RO.  In a subsequent January 2006 
correspondence, he requested a hearing before a decision 
review officer at the RO and stated that he had made a 
mistake in requesting a Travel Board hearing.  In March 2006, 
the veteran testified before a decision review officer.  
Thus, his request for a hearing before a member of the Board 
is considered withdrawn.  See 38 C.F.R. § 20.704 (2007).  

In November 2007, the veteran's case was advanced on the 
docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).  


FINDING OF FACT

Resolving all doubt in the veteran's favor, the evidence 
tends to corroborate one of the veteran's claimed stressors 
and shows that the veteran has PTSD as the result of such 
stressor.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  If the veteran did not engage in combat, or if the 
claimed stressor is not related to combat, corroborating 
evidence of the claimed stressor having actually occurred is 
required.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2007).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the veteran's claimed stressors relate to his 
second period of service from September 1950 to December 12, 
1951.  The veteran's DD Form 214 shows that he served as a 
truck driver during this period of service and that he 
received the Korean Service Medal with 3 bronze campaign 
stars.  He had 11 months and 18 days of foreign service.  
Some of the veteran's service medical records are in the 
file.  Efforts to obtain additional service medical records 
and personnel records were unsuccessful as these records were 
presumably destroyed in the 1973 fire at the National 
Personnel Records Center. 

The veteran has claimed several stressors, including seeing 
truckload of frozen soldiers; dead, seeing mutilated and 
starving children and other civilians; and hitting a landmine 
while driving a truck.  The first two stressors, due to their 
nature, cannot be verified.

With respect to the third stressor, the veteran contends that 
he suffered injuries when his truck hit a landmine, or a 
grenade was thrown under the truck.  He stated he suffered 
multiple injuries, including a shrapnel injury to the left 
arm, and was taken to a MASH unit where he stayed for a few 
days.  The available service medical records are negative for 
any treatment or findings of such.

The veteran underwent a VA examination in January 2005 during 
which the veteran reported the above-mentioned stressors, 
including the truck hitting the land mine.  Following 
examination of the veteran, the examiner concluded that the 
veteran met the diagnostic criteria for PTSD due to his in-
service stressors.

An x-ray report from July 2006 notes the veteran has a small 
metallic foreign body over the left distal humerus.

Upon consideration of all of the evidence of record, the 
Board finds that the evidence is in equipoise in this case.  
The Board notes that it does not appear that 
all of the veteran's service medical records have been 
associated with the file, thus the lack of findings regarding 
the truck incident is not dispositive.  Moreover, the finding 
of a metallic foreign body in current x-rays, while again not 
dispositive of the issue, does lend support to his contention 
of suffering a shrapnel injury.  Further, the veteran was a 
truck driver in service and received the Korean Service Medal 
with 3 bronze campaign stars.  While such is not necessarily 
indicative of combat, these facts do lend support to his 
contention.  

In light of the above, the Board will resolve all doubt in 
favor of the veteran, and find that the veteran did 
experience a stressor which caused his PTSD.  Thus, 
entitlement to service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


